Exhibit 10.32

 

ADVANCED POWER TECHNOLOGY, INC.

INCENTIVE BONUS PLAN

 

 

Plan Summary

 

Certain of Advanced Power Technology, Inc.’s (APT) management employees,
including executive officers, are eligible for the Incentive Bonus Plan (Plan).

 

The bonus is based on APT’s consolidated pro forma profit before tax and before
incentive bonus expense (PBT).  Pro forma profit before tax is the profit
measure APT’s management uses to evaluate ongoing operations and excludes such
items as non-cash acquisition related charges, restructuring activities, and
deferred tax valuation charges.

 

Each Plan participant is eligible to receive a bonus up to a certain percentage
of their annual salary (Participation Level).  The Participation Level for each
eligible employee, except for the Executive Officers, is determined solely at
APT management’s discretion. The Executive Officers’ Participation Level as well
as the PBT target for 100% payout for all Plan participants is approved annually
by APT’s Board of Directors. Payouts are calculated quarterly in direct
proportion to the amount of PBT achieved in relation to the 100% PBT target set
by the Board of Directors.  The following is an example of a quarterly payout
for an eligible employee.

 

Payout Example

 

Quarterly 100% PBT Target

=

$3,000,000

 

Employee Participation Level

=

10%

 

Employee Annual Salary

=

$80,000

 

Employee Quarterly 100% Bonus

=

$2,000 ($80,000 x 10%/4)

 

 

 

 

 

Actual PBT for a Quarter

=

$1,500,000

 

Percentage of Target

=

50% ($1,500,000/$3,000,000)

 

 

 

 

 

Employee Quarterly Bonus Payout

=

$1,000 ($2,000 x 50%)

 

 

 

Executive Officer Participation Level

 

The Participation Level of APT’s executive officers are as follows:

 

Name

 

Position

 

Participation Level

Patrick P.H. Sireta

 

President, Chief Executive Officer and Chairman of the Board of Directors

 

87.5%

Russell J. Crecraft

 

Executive Vice President & Chief Operating Officer

 

50.0%

Greg M. Haugen

 

Vice President, Finance and Administration, Chief Financial Officer and
Secretary

 

50.0%

John I. Hess

 

Vice President, Switching Power Products

 

50.0%

Thomas A. Loder

 

Vice President, Sales and Marketing

 

50.0%

Dah Wen Tsang

 

Vice President, Engineering and Research and Development

 

50.0%

Charles C. Leader, III

 

Vice President, Military, Avionics, and Radar Products

 

35.0%

George J. Krausse, III

 

Vice President, Commercial RF Products

 

25.0%

 

--------------------------------------------------------------------------------